Exhibit 10.5

February 2012

THE AES CORPORATION

AMENDED AND RESTATED

DEFERRED COMPENSATION PLAN FOR DIRECTORS

ARTICLE I

General Provisions

Section 1.1. Establishment and Purpose. The AES Corporation (“Company”)
maintains The AES Corporation Deferred Compensation Plan for Directors (“Plan”)
pursuant to which each member of the Board of Directors of the Company who is
not an employee of the Company or any of its subsidiaries (a “Non-Employee
Director”) shall be eligible through an election to defer receipt of any
compensation (above any amount of mandatory deferred compensation) to be earned
by such Non-Employee Director and to have Stock Units (as hereinafter defined)
credited to an account established for such Non-Employee Director by the
Company. The purpose of the Plan is to assist the Company in attracting,
retaining and motivating highly qualified Non-Employee Directors and to promote
identification of, and align Non-Employee Directors’ interests more closely
with, the interests of the stockholders of the Company. This Plan shall also
govern any amounts of mandatory deferral of annual compensation provided to
Non-Employee directors in the form of Stock Units.

The Plan is amended and restated as set forth herein to comply with
Section 409A. Notwithstanding anything to the contrary contained herein and with
respect to deferred compensation benefits that were earned and vested under this
Plan prior to January 1, 2005 (as determined under Section 409A, “Grandfathered
Benefits”), such Grandfathered Benefits shall be governed and administered
solely by the terms of the Plan as in effect on December 31, 2004 as if such
plan were a separate plan (“Grandfathered Plan”, a copy of which attached hereto
as Appendix I). No amendments or other modifications shall be made to the
Grandfathered Plan except as specifically provided therein and as set forth in a
separate writing thereto, and no amendment or modification to the Plan shall be
construed as an amendment or modification to the Grandfathered Plan.

Section 1.2. Definitions. In addition to the terms previously or hereafter
defined herein, the following terms when used herein shall have the meaning set
forth below:

“Board” shall mean the Board of Directors of the Company.

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time, or any successor statute.

“Committee” shall mean the committee of the Board appointed by the Board to
administer the Plan. Unless otherwise determined by the Board, the Committee
shall be the Compensation Committee of the Board.

 

1



--------------------------------------------------------------------------------

“Common Stock” shall mean the Company’s common stock, par value $.01 per share.

“Compensation” shall mean all remuneration to be paid to a Non-Employee Director
for services to be rendered during the applicable Plan Year. The Committee may
specify for any Plan Year, prior to the last date for making an Election for
such Plan Year, that all or a portion of Compensation shall be subject to
mandatory deferral under the Plan.

“Deferred Compensation” shall mean all remuneration paid to a Non-Employee
Director for service as such that is deferred hereunder.

“Fair Market Value” shall mean, as of any date, the closing price for the Common
Stock as reported in the New York Stock Exchange — Composite Transactions
reporting system for the date in question or, if no sales were effected on such
date, on the preceding date on which sales were effected.

“Plan Year” shall mean the approximate twelve-month period beginning on the date
of the Annual Meeting of Shareholders at which directors are elected to the
Board for the year period immediately following such Annual Shareholders Meeting
and ending on the date immediately preceding the next Annual Meeting of
Shareholders of the Company at which directors are elected to the Board, unless
otherwise determined by the Board.

“Section 409A” shall mean Section 409A of the Code, the regulations and other
binding guidance promulgated thereunder.

“Separation from Service” shall mean the Director’s death, retirement or other
termination of service with the Company and all of its controlled group members
within the meaning of Section 409A. For purposes hereof, the determination of
controlled group members shall be made pursuant to the provisions of
Section 414(b) and 414(c) of the Code; provided that the language “at least 50
percent” shall be used instead of “at least 80 percent” in each place it appears
in Section 1563(a)(1),(2) and (3) of the Code and Treas. Reg. § 1.414(c)-2.
Whether the Director has a Separation from Service will be determined based on
all of the facts and circumstances and in accordance with the guidance issued
under Section 409A.

“Stock Unit” shall mean a credit that is equivalent to one share of Common
Stock.

Section 1.3. Administration. The Plan shall be administered by the Committee.
The Committee shall serve at the pleasure of the Board. A majority of the
Committee shall constitute a quorum, and the acts of a majority of the members
of the Committee present at any meeting at which a quorum is present, or acts
approved in writing by a majority of the members of the Committee, shall be
deemed the acts of the Committee. The Committee is authorized to interpret and
construe the Plan, to make all determinations and take all other actions
necessary or advisable for the administration of the Plan, and to delegate to
employees of the Company or any subsidiary the

 

2



--------------------------------------------------------------------------------

authority to perform administrative functions under the Plan; provided, however,
that the Committee shall have no authority to determine the persons entitled to
receive Common Stock or Stock Units under the Plan nor the timing, amount or
price of Common Stock or Stock Units issued under the Plan. The provisions of
this Plan and all Elections made hereunder shall be administered, interpreted
and construed in a manner necessary in order to comply with Section 409A or an
exception thereto (or disregarded to the extent such provision cannot be so
administered, interpreted or construed). It is intended that distribution events
authorized under this Plan qualify as a permissible distribution events for
purposes of Section 409A, and this Plan shall be interpreted and construed
accordingly in order to comply with Section 409A. The Company reserves the right
to accelerate, delay or modify distributions to the extent permitted under
Section 409A.

Section 1.4. Eligibility. An individual who is a Non-Employee Director shall be
eligible to participate in the Plan.

Section 1.5. Common Stock Subject to the Plan. The maximum number of shares of
Common Stock that may be issued pursuant to the Plan is 2,000,000. Common Stock
to be issued under the Plan may be either authorized and unissued shares of
Common Stock or shares of Common Stock held in treasury by the Company.

ARTICLE II

Elections and Distributions

Section 2.1. Elections to Defer Compensation. Any Non-Employee Director may
elect to defer receipt of Compensation otherwise payable to the Non-Employee
Director for a Plan Year and to have such Deferred Compensation credited as
Stock Units hereunder (“Stock Unit Election”). If a Non-Employee Director makes
a Stock Unit Election or Compensation is subject to mandatory deferral, an
account established for the Non-Employee Director and maintained by the Company
shall be credited with that number of Stock Units equal to the number of shares
of Common Stock (including fractions of a share to two decimal places) that
could have been purchased with the amount of Deferred Compensation subject to a
Stock Unit Election based on the closing price of the Common Stock on the New
York Stock Exchange on the day that the Non-Employee Director is elected to the
Board for the Plan Year for which the Stock Unit Election was made by the
Non-Employee Director, unless otherwise determined by the Board.

Section 2.2. Terms and Conditions of Elections. A Stock Unit Election (an
“Election”) shall be subject to the following terms and conditions:

a. An Election for a Plan Year shall be in writing and shall be irrevocable for
such applicable Plan Year;

b. An Election shall be effective for any Plan Year only if made on or prior to
December 31st of the calendar year immediately preceding the beginning of the
Plan Year to which the Election relates (or such other date as permitted by the
Committee to

 

3



--------------------------------------------------------------------------------

the extent consistent with Section 409A). A Non-Employee Director who first
becomes eligible to participate in the Plan may file an Election (“Initial
Election”) at any time prior to the 30-day period following the date on which
the Non-Employee Director initially becomes eligible to participate in the Plan.
Any such Initial Election shall only apply to Compensation earned and payable
for services rendered after the date on which the Election is delivered to the
Company. Accordingly, if an Election is made in the first-year of eligibility
but after the beginning of the Plan Year, then, with respect to Compensation
that is earned based on a specific performance period, the Initial Election
shall only apply to the total amount of any such Compensation multiplied by the
ratio of (i) the number of days remaining in the Plan Year after the Election to
(ii) the total number of days in the Plan Year; and

c. An Election shall remain in effect for all future Plan Years unless
terminated or changed pursuant to an Election made on or prior to the last date
for filing an Election for the next Plan Year.

Section 2.3. Adjustment of Stock Unit Accounts.

a. Cash Dividends — Unless otherwise determined by the Committee, each Stock
Unit shall also represent a right to receive an additional amount, payable in
cash, equal to accumulated cash dividends paid by the Company on the Stock Unit
between the date such Stock Unit is allocated to the Non-Employee Director’s
account hereunder and the date of distribution of such Stock Unit in accordance
with a Non-Employee Director’s election, as provided in Section 2.4 and
Section 2.5 hereof. The additional dividend amounts that are accumulated subject
to a Stock Unit will be subject to the same terms and conditions as the Stock
Unit to which they relate.

b. Stock Dividends — In the event that a dividend shall be paid upon the Common
Stock of the Company in shares of Common Stock, the number of Stock Units in
each Non-Employee Director’s Stock Unit account shall be adjusted by adding
thereto additional Stock Units equal to the number of shares of Common Stock
which would have been distributable on the Common Stock represented by Stock
Units if such shares of Common Stock had been outstanding on the date fixed for
determining the stockholders entitled to receive such stock dividend.

c. Other Adjustments — In the event that the outstanding shares of Common Stock
of the Company shall be changed into or exchanged for a different number or kind
of shares of stock or other securities of the Company or of another corporation,
whether through reorganization, recapitalization, stock split-up, combination of
shares, merger or consolidation, then there shall be substituted, for the shares
of Common Stock represented by Stock Units, the number and kinds of shares of
stock or other securities which would have been substituted if such shares of
Common Stock had been outstanding on the date fixed for determining the
stockholders entitled to receive such changed or substituted stock or other
securities.

In the event there shall be any change, other than specified in this
Section 2.3, in the number or kind of outstanding shares of Common Stock of the

 

4



--------------------------------------------------------------------------------

Company or of any stock or other securities into which such Common Stock shall
be changed or for which it shall have been exchanged, an adjustment in the
number of Stock Units or the Common Stock represented by such Stock Units, such
adjustment shall be made by the Board and shall be effective and binding for all
purposes of the Plan and on each outstanding Stock Unit account. In the event of
any recapitalization in which shares of Common Stock are converted into,
exchanged for or entitled to shares of a non-equity security of the Company,
securities of another issuer or other non-stock consideration, all stock units
shall be converted to cash based on the fair market value of the Common Stock
immediately prior to the first public announcement of the recapitalization, or
the effective date of the recapitalization, whichever occurs earlier, and the
Plan shall be terminated unless otherwise determined by the Board; provided,
however, termination of the Plan shall not be a distribution event under the
Plan unless otherwise permitted under Section 409A and other applicable law.

Section 2.4. Distribution of Stock Units.

a. Unless a Non-Employee Director has selected a different payment option as set
forth below, on the first business day after the end of the calendar quarter
following the date of such Non-Employee Director’s Separation from Service
(other than by reason of such Non-Employee Director’s death), the Company shall
distribute such Non-Employee Director’s Stock Units in substantially equal
annual installments as follows: one-fifth (20.00%) of that number of shares of
Common Stock equal to the whole number of Stock Units in such Non-Employee
Director’s Stock Unit account determined as of the close of the last trading day
on the New York Stock Exchange coinciding with the date of the Non-Employee
Director’s Separation from Service (the “Initial Distribution”); and on the
first, second, third and fourth anniversary of the Initial Distribution, the
Company shall issue to such Non-Employee Director a substantially equal number
of shares of Common Stock distributed in connection with the Initial
Distribution. Any fractional Stock Units remaining in such account on the forth
anniversary of the Initial Distribution shall be distributed in cash based on
the Fair Market Value of the Common Stock as of such fourth anniversary date.

b. A Non-Employee Director may elect, in his or her Initial Election, to receive
the Common Stock represented by the Stock Units in such Non-Employee Director’s
Stock Unit account in a single payment upon Separation from Service or
commencing on such later date as the Non-Employee Director may specify, or in
annual installments (not to exceed ten) commencing on Separation from Service.

c. A Non-Employee Director may modify any such Initial Election by a subsequent
written distribution election (on a form approved and provided by the Company);
provided, however, an Initial Election can only be changed if the following
requirements are satisfied: (i) the change will not take effect until twelve
(12) months after the election is made; (ii) the change must be made at least
twelve (12) months prior to the previously scheduled payment date (or initial
scheduled payment date in the case of installment payments); and (iii) the
payment with respect to which the change is made must be deferred for at least
five (5) years from the date the payment would otherwise have been made (or
initial scheduled payment date in the case of installment

 

5



--------------------------------------------------------------------------------

payments); provided, further, the Committee may, in its discretion, authorize a
Non-Employee Director to change a distribution election under any applicable
transition rule authorized under Section 409A to the extent consistent
therewith.

d. For purposes of Section 409A and the Plan: (i) the right to installment
payments shall be treated as the right to a single payment; and (ii) a payment
shall be treated as made on the scheduled payment date if such payment is made
at such date or a later date in the same calendar year or, if later, by the 15th
day of the third calendar month following the scheduled payment date. Except as
specified in this Section 2.4, a Non-Employee Director shall have no right to
designate the date of any payment under the Plan. Notwithstanding any provision
herein to the contrary, if the Non-Employee Director is a “specified employee”
for purposes of Section 409A (as determined in accordance with the procedures
established by the Company), any payment to the Non-Employee Director due upon
Separation from Service will be delayed for a period of six months after the
date of the Non-Employee Director’s Separation from Service (or, if earlier, the
death of the Non-Employee Director). Any payment that would otherwise have been
due or owing during such six-month period will be paid on the first business day
following the end of the six-month period.

Section 2.5. Distributions on Death. In the event of the death of a Non-Employee
Director, whether before or after Separation from Service, any Stock Units
remaining in the Stock Unit account to which he or she was entitled shall be
converted to Common Stock as of the last day of the calendar quarter in which
the Non-Employee Director’s death occurred. Fractional Stock Units shall be
converted to cash based on the Fair Market Value of the Common Stock. The
Company shall issue the Common Stock and distribute any applicable cash for
Fractional Stock Units on the first business day after the end of the calendar
quarter following the date of the Non-Employee Director’s death in a lump sum to
such person or persons or the supervisors thereof, including corporations,
unincorporated associations or trusts, as the Non-Employee Director may have
designated. All such designations shall be made in writing, signed by the
Non-Employee Director and delivered to the Company. A Non-Employee Director may
from time to time revoke or change any such designation by written notice to the
Company. If there is no unrevoked designation on file with the Company at the
time of the Non-Employee Director’s death, or if the person or persons
designated therein shall have all predeceased the Non-Employee Director or
otherwise ceased to exist, such distributions shall be made to the Non-Employee
Director’s estate.

ARTICLE III

Miscellaneous Provisions

Section 3.1. Amendment and Discontinuance. The Board may alter, amend, suspend
or discontinue the Plan; provided that no such action shall deprive any person
without such person’s consent of any rights theretofore granted pursuant hereto
Notwithstanding the foregoing or any provision of this Plan to the contrary,
that the Board may, in its sole discretion and without the Non-Employee
Director’s consent, modify or amend the terms of the Plan or an Election, or
take any other action it deems necessary or advisable, to cause the Plan to
comply with Section 409A (or an exception

 

6



--------------------------------------------------------------------------------

thereto). The Board may, in its discretion, submit any proposed amendment to the
Plan to the stockholders of the Company for approval and shall submit proposed
amendments to the Plan to the stockholders of the Company for approval if such
approval is required in order for the Plan to comply with Rule 16b-3 of the
Exchange Act (or any successor rule).

Section 3.2. Termination of the Plan. This Plan shall terminate and full
distribution shall be made from all participants’ Deferred Compensation accounts
upon a change of control of the Company. Either of the following shall
constitute a change of control: (a) the occurrence, without the prior approval
of the Board, of the acquisition, directly or indirectly, by any person of more
than 50% of the total fair market value or total voting power of the stock of
the Company; (b) the date a majority of the members of the Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election. As used in this sentence and the preceding sentence and
to the extent not inconsistent with Section 409A, person shall mean a natural
person, an entity (together with an affiliate thereof, as defined in Rule 405
under the Securities Act of 1933, as amended) or a group, as defined in Rule
13d-5 under the Securities Exchange Act of 1934, as amended. The Board at any
time, at its discretion, may terminate this Plan; provided that, termination of
the Plan shall not be a distribution event under the Plan unless otherwise
permitted under Section 409A or other applicable law. If the Plan terminates at
a time when distributions are not permitted pursuant to Section 409A,
distributions in respect of credits to Non-Employee Directors’ Deferred
Compensation accounts as of the date of termination shall be made in the manner
and at the time prescribed in Sections 2.4 and 2.5.

Section 3.3. Compliance with Governmental Regulations. Notwithstanding any
provision of the Plan or the terms of any agreement entered into pursuant to the
Plan, the Company shall not be required to issue any shares hereunder prior to
registration of the shares subject to the Plan under the Securities Act of 1933
or the Exchange Act, if such registration shall be necessary, or before
compliance by the Company or any participant with any other provisions of either
of those acts or of regulations or rulings of the Securities and Exchange
Commission thereunder, or before compliance with other federal and state laws
and regulations and rulings thereunder, including the rules of the New York
Stock Exchange, Inc. The Company shall use its best efforts to effect such
registrations and to comply with such laws, regulations and rulings forthwith
upon advice by its counsel that any such registration or compliance is
necessary.

Section 3.4. Compliance with Section 16. With respect to persons subject to
Section 16 of the Exchange Act, transactions under this Plan are intended to
comply with all applicable conditions of Rule 16b-3 (or its successor rule). To
the extent that any provision of the Plan or any action by the Board of
Directors or the Committee fails to so comply, it shall be deemed null and void
to the extent permitted by law and to the extent deemed advisable by the
Committee.

Section 3.5. Non-Alienation of Benefits. No right or interest of a Non-Employee
Director in a Stock Unit account under the Plan may be sold, assigned,

 

7



--------------------------------------------------------------------------------

transferred, pledged, encumbered or otherwise disposed of except as expressly
provided in the Plan; and no interest or benefit of any Non-Employee Director
under the Plan shall be subject to the claims of creditors of the Non-Employee
Director.

Section 3.6. Withholding Taxes. To the extent required by applicable law or
regulation, each Non-Employee Director must arrange with the Company for the
payment of any federal, state or local income or other tax applicable to the
receipt of Common Stock or Stock Units under the Plan before the Company shall
be required to deliver to the Non-Employee Director a certificate for Common
Stock free and clear of all restrictions under the Plan.

Section 3.7. Funding. No obligation of the Company under the Plan shall be
secured by any specific assets of the Company, nor shall any assets of the
Company be designated as attributable or allocated to the satisfaction of any
such obligation. To the extent that any person acquires a right to receive
payments from the Company under the Plan, such right shall be no greater than
the right of any unsecured creditor of the Company.

Section 3.8. Governing Law. The Plan shall be governed by and construed and
interpreted in accordance with the internal laws of the Commonwealth of
Virginia.

Section 3.9. Effective Date of Plan. The Plan as herein amended and restated
shall be effective as of February 17, 2012.

 

8